ACCEPTED
                                                               03-14-00616-CR
                                                                       4086331
                                                     THIRD COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                         2/10/2015 10:41:59 AM
                                                              JEFFREY D. KYLE
                                                                         CLERK
           No. 03-14-00616-CR

        IN THE COURT OF APPEALS              FILED IN
                                      3rd COURT OF APPEALS
   FOR THE THIRD JUDICIAL DISTRICT OF      AUSTIN, TEXAS
         TEXAS AT AUSTIN, TEXAS       2/10/2015 10:41:59 AM
                                           JEFFREY D. KYLE
                                                Clerk
                 ********
  ALEXIS MARIE IRELAND
               APPELLANT

                   VS.

    THE STATE OF TEXAS
                ********
ON APPEAL FROM THE 264th DISTRICT COURT
        OF BELL COUNTY, TEXAS
            Cause No. 69086

                  ******
  STATE’S MOTION FOR LEAVE
 TO SUPPLEMENT THE RECORD

                  HENRY GARZA
                  DISTRICT ATTORNEY

                  BOB D. ODOM
                  ASSISTANT DISTRICT ATTORNEY
                  P.O. Box 540
                  Belton, Texas 76513
                  (254) 933-5215
                  FAX (254) 933-5704
                  SBA No.15200000
TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW, the undersigned Attorney representing the State of Texas

in this cause and respectfully moves the Court to grant leave to supplement

the record, and in support hereof, would respectfully show the Court as

follows:

                                     I.

      The Appellant, Alexis Marie Ireland, has filed his Brief alleging, in part,

that the trial court abused its discretion in ordering the payment of restitution

because the evidence was insufficient to support that order.

                                     II.

      Both at the time that the Appellant was placed on deferred adjudication

and community supervision and the time that she was subsequently

adjudicated guilty and sentenced the trial court received and reviewed,

without objection, separate presentence reports.         Both reports contain

information upon which the trial court based its order imposing payment of

restitution. It is impossible to fairly resolve the issue on appeal without

access to these reports.
                                       III.

      The State has requested that the District Clerk of Bell County, Texas

prepare and forward to the court a Supplemental Clerk’s Record containing

the two presentence reports in this case.

      WHEREFORE, premises considered, the State respectfully prays this

Court to grant leave to supplement the record in this cause and to order the

clerk of this court to file the Supplemental Clerk’s Record.




                                              Respectfully Submitted,

                                              HENRY GARZA
                                              District Attorney

                                              /s/   Bob D. Odom
                                              BOB D. ODOM
                                              Assistant District Attorney
                                              P.O. Box 540
                                              Belton, Tx 76513
                                              (254) 933-5215
                                              FAX (254) 933-5704
                                              SBA No. 15200000
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of this State’s Motion to

Supplement the Record was served upon Justin Bradford Smith, counsel for

Appellant, by electronic transfer via Email, addressed to him at

Justin@templelawoffice.com, on this the 10th day of February, 2015.




                                          /s/   Bob D. Odom
                                          BOB D. ODOM
                                          Assistant District Attorney